Citation Nr: 1003282	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for neurodermatitis.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The New York, New York, RO has since assumed 
the role of the agency of original jurisdiction over this 
appeal.  

The Veteran testified before the undersigned at a Travel 
Board hearing in September 2009.  A copy of the hearing 
transcript has been associated with the claims file.  

The issue of entitlement to service connection for tinnitus 
is addressed in the Remand below.


FINDING OF FACT

The preponderance of the evidence shows that neurodermatitis 
affects less than 5 percent of the entire body or exposed 
areas, and has not been treated with intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during a 12-month period.


CONCLUSION OF LAW

The criteria for a compensable schedular rating for 
neurodermatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.21, 4.118, Diagnostic Code 7806 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims, what information and evidence VA would seek to 
provide, and what information and evidence he was expected to 
provide.  The letter also explained that VA would assist him 
in obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.  

A separate letter dated August 2006 informed the Veteran of 
the evidence necessary to substantiate his claim for an 
increased rating for neurodermatitis.  The Board notes that 
the notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the 
Board will proceed.

With respect to the Veteran's claim for a higher rating for 
his neurodermatitis, the Board observes that his service 
treatment records, VA treatment records, VA authorized 
examination reports, lay statements, and a hearing transcript 
have been associated with the claims file.  The Board notes 
that the Veteran was also provided an examination with 
respect to his neurodermatitis in August 2006.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination report obtained in this case is adequate, 
as it documents and considers the relevant medical facts and 
principles; and records relevant information for rating the 
Veteran's neurodermatitis.  Furthermore, at his hearing, the 
Veteran denied any significant change in his neurodermatitis 
since the August 2006 examination.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

B.  Increased Rating for Neurodermatitis

Disability evaluations are determined by comparing a 
Veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is 
reviewed when making disability evaluations.  See generally, 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected neurodermatitis has been 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806.  As this disorder is not listed on 
the Rating Schedule, the RO assigned Diagnostic Code 7899 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous, Diagnostic Code 7806, relating to 
dermatitis or eczema.  38 C.F.R. § 4.118.  The Board agrees 
that this is the appropriate diagnostic code.

Pursuant to Diagnostic Code 7806, a noncompensable evaluation 
is assigned where there is less than 5 percent of the entire 
body or the exposed areas are affected by dermatitis or 
eczema, and no more than topical therapy was required during 
the past 12-month period.  A 10 percent rating is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body or exposed areas are affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  Id.  A 
30 percent rating is warranted when 20 to 40 percent of the 
entire body or the exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  Id.  
The maximum 60 percent rating is warranted when dermatitis or 
eczema affects more than 40 percent of the entire body or the 
exposed areas, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for constantly or 
near constantly during the past 12-month period.  Id.

VA treatment records show the Veteran was seen in May 2006.  
He had been previously treated with loratadine.  He reported 
having pruritic red bumps on him nightly.  However, he had 
only 4 episodes in the month of May since starting on 
loratadine.  The Veteran was also using lidex with 
improvement.

The Veteran was seen again in July 2006.  He was treated with 
loratadine and atarax.  He also used calamine lotion, 
alcohol, and mineral oil.  His itching was also relieved by 
ice cubes.  He reported having outbreaks almost every night 
the previous week.  The examiner noted mild dermatitis on the 
Veteran's hands and arms.

On August 25, 2006, the Veteran was seen for follow-up 
treatment of his skin condition.  He complained of a new rash 
in his groin.  He reported that he had the rash for a month 
and that it was worse at night.  Loratadine, hydroxyzine, and 
pramoxine lotion helped.  Examination revealed blue macule on 
his crown with blue nevus, red macule on the left parietal 
area, and purple macule on the left parietal area.  
Assessment was improved eczematous dermatitis.

Less than a week later, on August 30, 2006, the Veteran was 
afforded a compensation and pension examination.  He was 
being treated daily with hydroxyzine, loratadine, and 
pranoxyzine.  He reported itching, but had no functional 
impairment or systemic symptoms.  On physical examination, 
the Veteran's face, back , chest, arms, and legs were clear.  
The examiner noted that the Veteran's condition affected 0 
percent of his total body and exposed body.

The Veteran submitted a statement in support of his claim in 
September 2006.  He stated that he attended monthly 
consultations with a dermatologist, and that if he did not 
take his prescribed medications for even one day, his 
condition would become intolerable.

The Veteran was seen again in January 2007.  His condition 
was noted to be much improved with hydroxyzine and 
loratadine, as well as fluocinonide ointment on the upper 
legs, buttocks, and arms.  The treating physician noted that 
the Veteran's symptoms are well controlled by his 
medications.  The Veteran reported being able to sleep 
without his pruritis waking him.

In May 2007, the Veteran's condition was again noted to be 
improved.  He reported itching primarily on the scrotum.

The Veteran submitted a statement in support of his claim in 
September 2009.  He stated that he used different types of 
medication which were either applied externally or taken 
orally.  They helped relieve the severe itching that occurred 
anywhere on his body at any time.  He used these medications 
on a daily basis, along with an aspirin solution applied to 
specific areas.  He noted that the itching most often 
occurred at bedtime and prevented a restful, continuous 
sleep.  

The Veteran testified at a Travel Board hearing in September 
2009.  He stated that his condition most often occurred 
during stressful periods.  He reported that it affected his 
entire body, except his face and hands.  It did affect his 
calves, thighs, torso and back.  He stated that it affected 
as much as 70 percent of his body during service, though it 
was presently not as severe.  He testified that his condition 
was often exacerbated around bedtime, and that he would wake 
up scratching.  His symptoms were constant and he used his 
prescribed medications daily.  He estimated that 10 percent 
of his body was affected.  He described the condition as 
constant without flare-ups.  In addition to itching, he 
experienced redness, hives, and bleeding.  The Veteran denied 
any significant change to his condition since his August 2006 
VA examination.

Based on the evidence of record, the Board finds that an 
increased rating for the Veteran's neurodermatitis is not 
warranted.  As noted above, a compensable evaluation requires 
at least 5 percent, but less than 20 percent, of the entire 
body or exposed areas be affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs to be required for a total duration of less than six 
weeks during the past 12-month period.  The evidence during 
the period on appeal does not rise to this level.  The 
Veteran had been treated with topical steroids and 
antihistamines, but there is no indication that he was 
prescribed systemic therapy for any period.  Moreover, the 
clinical evidence does not show that the Veteran's service-
connected neurodermatitis affected at least 5 percent of his 
exposed or entire body.  On the contrary, despite receiving 
regular treatment for this disability, the VA examiner that 
conducted the August 2006 examination opined that less than 5 
percent of the Veteran's exposed and less than 5 percent of 
his entire body was affected.  

The Board observes that during his hearing, the Veteran 
estimated that his condition affected 10 percent of his body.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
neurodermatitis.  However, while competent to report on his 
symptomatology such as reporting that he experiences rashes 
or itching, he is not competent to provide medical opinions 
such as quantifying the percentage of his body affected by 
his service-connected skin disorder.  The Board places 
greater probative value on the physical examination findings 
completed during the current appeal which has provided 
sufficient objective findings with which to rate adequately 
the service-connected skin disorder.  In this regard, the 
Board notes that the Veteran has stated that his skin 
condition was largely unchanged from his August 2006 VA 
examination, which indicated that approximately 0 percent of 
his total body or exposed areas were affected.  Likewise, 
more recent treatment records reflect that the Veteran's 
condition is well-controlled through his medications.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence does not establish that the 
Veteran's neurodermatitis affects at least 5 percent of his 
entire body or exposed body.  Furthermore, the evidence does 
not show that the Veteran requires the use of intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs; therefore, a noncompensable rating 
is appropriate.

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's skin 
condition with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his neurodermatitis.  Moreover, the record indicates the 
Veteran is retired, and there is no evidence to indicate that 
the Veteran's skin condition would affect his employability 
above and beyond that which is already contemplated in the 
rating schedule.  The Board therefore has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

A compensable rating for neurodermatitis is denied.


REMAND

As noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2009).

At an April 2007 VA audiological examination, the Veteran 
reported that he has had tinnitus that has been present since 
service.  However, the examiner, citing to an April 1995 
hearing examination at a New York VA medical facility, opined 
that the Veteran's tinnitus was less likely as not caused by 
in-service noise exposure.  A copy of this treatment record 
is not currently associated with the claims folder.  The 
procurement of such pertinent medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Furthermore, the Veteran reported during his September 2009 
hearing that he had received audiological treatment one week 
prior to the hearing.  On remand, the RO should make efforts 
to obtain any outstanding pertinent medical records.  

In addition to the foregoing, the Board concludes that the VA 
examinations obtained during the course of the appeal are 
inadequate for rating purposes.  There is conflicting 
evidence in the claims folder as to whether the Veteran 
currently has tinnitus.  While the recent December 2008 
examination reports notes that the Veteran did not report 
tinnitus, a prior April 2007 examination report contains a 
diagnosis of tinnitus and the Veteran reported continuous 
ringing in his ears since service.  The Veteran is competent 
to describe his in-service exposure to loud noises and the 
onset of his tinnitus.  See Charles v. Principi, 16 Vet. App. 
370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Furthermore, the Board notes that the Veteran has a 
significant service connected bilateral hearing loss 
disability, currently rated as 30 percent disabling.  The 
fact that the Veteran has been diagnosed as having bilateral 
hearing loss and granted compensation for a service-related 
hearing loss disability adds to the credibility of the 
Veteran's contention that his tinnitus is related to service 
because "an associated hearing loss is usually present" 
with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to 
the Patient with Ear Problems.  Concerning this, the Board 
notes that tinnitus may occur as a symptom of nearly all ear 
disorders including sensorineural or noise-induced hearing 
loss.  Id.  With regard to the latter, the evidence of record 
reflects that the veteran's hearing loss is noise-induced, 
i.e., a result of his exposure to acoustic trauma during 
service.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner 
Ear.  Therefore, a VA medical opinion should be obtained and 
the examiner should be requested to render an opinion as to 
whether the Veteran has tinnitus that might be secondary to 
the Veteran's service-connected hearing loss.  38 C.F.R. § 
3.310(a).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action:

1.  The RO/AMC should obtain the names 
and addresses of all medical care 
providers, both VA and non-VA, who 
treated the Veteran for tinnitus since 
service.  In particular, the Veteran 
should be asked to identify the 
audiologist referred during his September 
2009 Board hearing.  After securing the 
necessary release, the RO should obtain 
these records.

In any event, the RO/AMC should associate 
a copy of the April 1995 hearing 
examination referenced in the April 2007 
hearing examination report.  If 
necessary, the RO/AMC should contact the 
Veteran and ask him to identify, with 
specificity, the VA facility where he 
received treatment in 1995.

2.  A medical opinion should be obtained 
from a VA audiologist to determine the 
nature and etiology of any current 
tinnitus. The examiner is requested to 
review all pertinent records associated 
with the claims file. The examiner should 
proffer an opinion as to whether tinnitus 
is currently manifested or otherwise 
indicated in the record.  If so, the 
examiner should indicate whether it is at 
least as likely as not the veteran's 
tinnitus may be the result of the 
Veteran's active military service or his 
service-connected bilateral hearing loss 
disability.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence. If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


